 

Exhibit 10.18

 

NOVAVAX, INC.

 

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

Adopted by the Board of Directors August 10, 2005

Amended by the Board of Directors July 26, 2006

Amended by the Board of Directors December 31, 2008

Amended by the Board of Directors June 15, 2011

 

Section 1.             Introduction.

 

The Novavax, Inc. Change in Control Severance Benefit Plan (“Plan”) was
originally approved by the Board of Directors (the “Board”) of Novavax, Inc.
(the “Company”) and became effective on August 10, 2005, and was subsequently
amended and restated on July 26, 2006 and December 31, 2008. On June 15, 2011,
the Board approved an amendment and restatement of the Plan as set forth herein,
effective June 15, 2011 (“Effective Date”). The purpose of the Plan is to
provide severance benefits to certain eligible employees of the Company in the
event of their termination of employment in connection with a Change in Control
(as defined herein). This Plan document also is the Summary Plan Description for
the Plan. The amendment and restatement of the Plan is designed to ensure that
the severance benefits payable under the plan are exempt from or compliant with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).

 

Certain capitalized terms used in the Plan are defined in Section 6.

 

Section 2.             Eligibility For Benefits.

 

(a)          General Rules.

 

(i)          Subject to the requirements set forth in this Section 2, the
Company shall grant benefits under the Plan to Eligible Employees. “Eligible
Employees” include those employees of the Company who are approved by the Board
in its sole and absolute discretion and designated as participants in this Plan.
Employees who have been selected to participate by the Board shall be listed on
Exhibit A to this Plan, which Exhibit A shall be maintained and adjusted
pursuant to Board action and authorization by the Company’s senior Human
Resources official. At any time the Board may select additional employees to
participate in the Plan, but no employee or other service provider of the
Company who has not been specifically approved by the Board shall be eligible
for benefits hereunder.

 

(ii)         Subject to Section 2(c)(ii) below, an Eligible Employee shall be
eligible for benefits under this Plan if the Eligible Employee’s employment with
the Company terminates due to an Involuntary Termination without Cause for a
reason other than the Eligible Employee’s death or Disability, or as a result of
a Constructive Termination, which in either case occurs: (a) before the
effective date of a Change in Control, but after the first date on which the
Board and/or senior management of the Company has entered into formal
negotiations with a potential acquirer that results in the consummation of a
Change in Control; or (b) during such Eligible Employee’s Tail Period.

 

 1 

 

 

(b)          Other Requirements.         

 

(i)          In order to be eligible to receive benefits under the Plan, an
Eligible Employee must execute a general waiver and release of all legal claims
against the Company and its Affiliates and their representatives on a form
satisfactory to the Company.

 

(ii)         Any Change in Control that triggers the payment of benefits under
this Plan must occur during the term of this Plan as specified in Section 5(b).

 

(c)          Exceptions. Notwithstanding the foregoing:

 

(i)          An Eligible Employee who is eligible for Change in Control
severance benefits under any individually negotiated employment contract or
agreement between the Eligible Employee and the Company shall be deemed to have
elected to receive severance benefits under this Plan and shall not be eligible
for any severance benefits under such other employment contract or agreement
(unless expressly provided otherwise by the Board in a manner that does not
violate the requirements of Section 409A of the Code).

 

(ii)         An Eligible Employee shall not be eligible to receive benefits
under this Plan (and the Eligible Employee’s participation in this Plan shall
terminate) if employment was terminated:

 

·by the Company for Cause at any time;

 

·voluntarily by employee other than a Constructive Termination;

 

·for any reason, whether initiated by the Eligible Employee or the Company,
after expiration of the Tail Period;

 

·for any reason before the beginning of formal negotiations with a potential
acquirer of the Company’s business; or

 

·for any reason, more than one year before the effective date of Change in
Control (even if formal negotiations with a potential acquirer have begun).

 

Section 3.            Amount and Type of Benefits; Limitations and Exceptions.

 

Benefits payable under the Plan are as follows and are subject to the following
limitations and exceptions:

 

(a)          The Company, in its sole discretion, may grant to an Eligible
Employee, and his or her dependents and beneficiaries (if applicable) any of the
following benefits or combination thereof:

 

(i)          In a single payment, the amount of such Eligible Employee’s Pay for
the Severance Benefit Period and one hundred percent (100%) of such Eligible
Employee’s target Bonus Amount pro-rated or multiplied by the amount of the
Severance Benefit Period. Unless otherwise stated in Exhibit A, Severance
Benefit Periods shall be as follows:

 



Chief Executive Officer   24 months Vice President(s)   12 months Other named
Eligible Employee(s)   6 months



 

 2 

 

 

(ii)         Medical, dental, vision and hospitalization insurance benefits,
beginning immediately following the Termination Date and ending at the
expiration of each Eligible Employee’s Severance Benefit Period, to the extent
an Eligible Employee elects coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and remains eligible for such COBRA
coverage; such benefits to be provided on terms and conditions no less favorable
to the Eligible Employee than those in effect immediately prior to the
Termination Date;

 

(iii)        A period of up to the duration of each Eligible Employee’s
Severance Benefit Period, or the remaining time of the term of grant, if
shorter, after his or her Termination Date during which to exercise otherwise
vested exercisable, and unexpired stock options.

 

(b)          All fringe benefits not otherwise covered by this Plan (including,
but not limited to, pension/retirement, life insurance, disability coverage and
other welfare benefits) shall terminate as of the employee’s Termination Date
(except to the extent that the specific plans or programs provide for extended
coverage or if any conversion privilege is available thereunder).

 

(c)          Parachute Payments.

 

(i)          Notwithstanding the above, if any payment or benefit that an
Eligible Employee would receive under this Plan, when combined with any other
payment or benefit he or she receives that is contingent upon a Change in
Control (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (“Excise Tax”), then such
Payment shall be either (x) the full amount of such Payment or (y) such lesser
amount (with Payments being reduced in the order and priority established by the
Board) as would result in no portion of the Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local employment taxes, income taxes, and the Excise Tax
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. The Eligible Employee shall be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Plan, and Participant
will not be reimbursed by the Company for any such payments.

 

(ii)         The Company shall attempt to cause its accountants to make all of
the determinations required to be made under Section 3(d)(i), or, in the event
the Company’s accountants will not perform such service, the Company may select
another professional services firm to perform the calculations. The Company
shall request that the accountants or firm provide detailed supporting
calculations both to the Company and Eligible Employee prior to the Change in
Control if administratively feasible or subsequent to the Change in Control if
events occur that result in parachute payments to the Eligible Employee at that
time. For purposes of making the calculations required by Section 3(d), the
accountants or firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
determinations concerning the application of the Code. The Company and Eligible
Employee shall furnish to the accountants or firm such information and documents
as the accountants or firm may reasonably request in order to make a
determination under this Section 3(d). The Company shall bear all costs the
accountants or firm may reasonably incur in connection with any calculations
contemplated by Section 3(d). Any such determination by the Company’s
accountants or other firm shall be binding upon the Company and Eligible
Employee, and the Company shall have no liability to Eligible Employees for the
determinations of its accountants or other firm.

 

 3 

 

 

(d)          Any provisions contained in the Company’s stock option or equity
plans, or contained in an Eligible Employee’s individual stock option agreement
with the Company, regarding the accelerated vesting or exercisability of stock
options or awards upon a Change in Control shall continue to apply and may be
supplemented by, but shall not be superseded by, the terms of this Plan.

 

Section 4.            Time of Payment and Form of Benefit; Indebtedness.

 

(a)          Cash benefits under this Plan as described in the attached Benefit
Schedule, less applicable tax withholdings, shall be paid to an Eligible
Employee in a lump sum. The Company reserves the right to determine the timing
of such payments, provided, however, that all payments under this Plan shall be
completed on the sixtieth day after an Eligible Employee’s Termination Date or,
in the case where an Eligible Employee’s Termination Date precedes a Change in
Control, sixty (60) days after the effective date of the Change in Control
(subject to the provisions requiring later payment set forth in Section 4(c)
below). In no even will any Employee have an election as to the year in which it
was received. Notwithstanding the above, no payment shall be made under this
Plan prior to the last day of any waiting period or revocation period as
required by applicable law in order for the general waiver and release of legal
claims required by Section 2(b)(i) of this Plan to be effective; provided,
however, that in any event such payment is made no later than two and one-half
(2-1/2) months following the calendar year in which the later of the Termination
Date or effective date of the Change in Control occurs.

 

(b)          If an Eligible Employee is indebted to the Company at his or her
payment date, the Company reserves the right to offset any payments under the
Plan by the amount of such indebtedness.

 

Section 5.            Right to Interpret Plan; Amend and Terminate; Binding
Nature of Plan.

 

(a)          Exclusive Discretion. The Plan Administrator (defined below) shall
have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan, and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the eligibility to participate in the Plan
and the amount of benefits paid under the Plan. The rules, interpretations,
computations and other actions of the Plan Administrator shall be binding and
conclusive on all persons.

 

 4 

 

 

(b)          Term of Plan; Amendment or Termination.

 

(i)          The Board reserves the right to amend or modify the terms of the
Plan or the benefits provided hereunder at any time, provided, however, that any
such amendment or modification that diminishes or otherwise adversely affects
the rights or benefits of an Eligible Employee under the Plan shall only become
effective upon the written consent of any such affected Eligible Employee. The
Board may terminate the Plan at any time with the written consent of the
Eligible Employees, or may terminate a particular Eligible Employee’s
participation in the Plan or entitlement to benefits with the written consent of
such Eligible Employee. Notwithstanding the above, the Plan may be terminated by
the Board in its discretion, without the consent of any Eligible Employee, at
any time after the expiration of each Eligible Employee’s Tail Period , provided
that all unpaid severance benefits related to such Change in Control have been
paid to Eligible Employees whose Termination Date occurred prior to the
termination of the Plan.

 

(ii)         Eligible Employees shall have the right to be promptly notified
that any action amending or terminating the Plan has been taken.

 

(c)          Binding Effect on Successor to Company. This Plan shall be binding
upon any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as used in the Plan, shall mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan, and the term “Board” shall refer
to the Board of Directors of any such surviving or continuing entity.

 

Section 6.            Definitions.

 

Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:

 

(a)          Accrued Compensation means an amount which includes all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including (i) Pay, (ii) reimbursement for reasonable and
necessary expenses incurred by the Eligible Employee on behalf of the Company
during the period ending on the Termination Date, (iii) unused vacation pay, and
(iv) any earned and accrued bonuses and incentive compensation as of the
Termination Date (but not including any pro rata portion of the Bonus Amount).

 

(b)          Affiliate means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms as defined in
Sections 424(e) and (f), respectively, of the Code.

 

(c)          Bonus Amount means one hundred percent (100%) of the target annual
performance bonus amount that an Eligible Employee is eligible to receive for
the period that includes the Termination Date. If an Eligible Employee’s bonus
is calculated on a monthly or quarterly basis, the maximum bonus award for these
purposes shall be the amount determined by annualizing the maximum monthly or
quarterly payment.

 

 5 

 

 

(d)          Cause means (i) conviction of, a guilty plea with respect to, or a
plea of nolo contendere to a charge that the Eligible Employee has committed a
felony under the laws of the United States or of any state or a crime involving
moral turpitude, including, but not limited to, fraud, theft, embezzlement or
any crime that results in or is intended to result in personal enrichment at the
expense of the Company; (ii) material breach of any agreement entered into
between the Eligible Employee and the Company that impairs the Company’s
interest therein; (iii) willful misconduct, significant failure to perform the
Eligible Employee’s duties, or gross neglect by the Eligible Employee of the
Eligible Employee’s duties; or (iv) engagement in any activity that constitutes
a material conflict of interest with the Company.

 

(e)          Change in Control means (i) a sale, lease, license or other
disposition of all or substantially all of the assets of the Company, (ii) a
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the outstanding voting
power of the surviving entity and its parent following the consolidation, merger
or reorganization, or (iii) any transaction or series of related transactions
involving a person or entity, or a group of affiliated persons or entities (but
excluding any employee benefit plan or related trust sponsored or maintained by
the Company or an Affiliate) in which such persons or entities that were not
shareholders of the Company immediately prior to their acquisition of Company
securities as part of such transaction become the owners, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction and other
than as part of a private financing transaction by the Company, or (iv) a Change
in the Incumbent Board. For purposes of this Plan, a Change in the Incumbent
Board shall occur if the existing members of the Board on the date this Plan is
initially adopted by the Board (the “Incumbent Board”) cease to constitute at
least a majority of the members of the Board, provided, however, that any new
Board member shall be considered a member of the Incumbent Board for this
purpose if the appointment or election (or nomination for such election) of the
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board who are then still in office.

 

(f)          Code means the Internal Revenue Code of 1986, as amended.

 

(g)         Company means Novavax, Inc., a Delaware corporation, and any
successor as provided in Section 5(d) hereof.

 

(h)         Constructive Termination means a termination initiated by an
Eligible Employee because any of the following events or conditions have
occurred:

 

(i)          a change in the Eligible Employee’s position or responsibilities
(including reporting responsibilities) which represents a material adverse
change from the Eligible Employee’s position or responsibilities as in effect,
immediately preceding the effective date of a Change in Control or at any time
thereafter; the assignment to the Eligible Employee of any duties or
responsibilities which are materially and adversely inconsistent with the
Eligible Employee’s position or responsibilities as in effect immediately
preceding the effective date of a Change in Control or at any time thereafter;
except in connection with the termination of the Eligible Employee’s employment
for Cause or the termination of an Eligible Employee’s employment because of an
Eligible Employee’s Disability or death, or except as the result of a voluntary
termination by the Eligible Employee other than as a result of a Constructive
Termination;

 

 6 

 

 

(ii)         a material reduction in the Eligible Employee’s Pay or any material
failure to pay the Eligible Employee any compensation or benefits to which the
Eligible Employee is entitled within five (5) days of the date due;

 

(iii)        the Company’s requiring the Eligible Employee to relocate his
principal worksite to any place outside a fifty (50) mile radius of the Eligible
Employee’s current worksite, except for reasonably required travel on the
business of the Company or its Affiliates which is not materially greater than
such travel requirements prior to the Change in Control;

 

(iv)        the failure by the Company to continue in effect (without reduction
in benefit level and/or reward opportunities) any material compensation or
employee benefit plan in which the Eligible Employee was participating
immediately preceding the effective date of a Change in Control or at any time
thereafter, unless such plan is replaced with a plan that provides substantially
equivalent compensation or benefits to the Eligible Employee;

 

(v)         any material breach by the Company of any provision of this Plan;

 

(vi)        the failure of the Company to obtain an agreement, from any
successors and assigns to assume and agree to perform the obligations created
under this Plan as a result of a Change in Control, as contemplated in Section 5
hereof.

 

An Eligible Employee must notify the Company of the circumstances on which a
Constructive Termination is purportedly based within ninety (90) days of the
initial occurrence of any such event. The Company shall have thirty (30) days
from the date of such notice to cure such event or condition.

 

(i)          Disability means the permanent and total disability of a person
within the meaning of Section 409A(a)(2)(C) of the Code.

 

(j)          Eligible Employee means an individual specified in Section 2(a) who
is eligible to participate in the Plan.

 

(k)         Involuntary Termination without Cause means the termination of an
Eligible Employee’s employment which is initiated by the Company for a reason
other than Cause.

 

(l)          Pay means the Eligible Employee’s base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of supplemental
or variable compensation) at the rate in effect during the regularly scheduled
payroll period coincident with the Change in Control or with the Termination
Date, whichever is greater.

 

(m)        Plan means this Novavax, Inc. Change in Control Severance Benefit
Plan.

 

(n)         Severance Benefit Period refers to the period of time during which
an Eligible Employee receives severance under the Plan as specified per Eligible
Employee on Exhibit A

 

(o)         Tail Period refers to the period of time in months after the
effective date of a Change in Control and varies by Eligible Employee based on
that Eligible Employee’s Severance Benefit Period.

 

 7 

 

 

(p)         Termination Date means the last date on which the Eligible Employee
is in active pay status as an employee with the Company. A holiday cannot
constitute a Termination Date unless the Eligible Employee actively provided
services for the Company on such holiday.

 

Section 7.            No Implied Employment Contract.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time and for any
reason, which right is hereby reserved.

 

Section 8.            Legal Construction.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of
Pennsylvania.

 

Section 9.            Claims, Inquiries and Appeals.

 

(a)          Claims for Benefits and Inquiries. Any claim for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an Eligible
Employee (or his or her authorized representative). The Plan Administrator is
the Compensation Committee of the Board, or its designee, and claims and
inquiries should be directed to:

 

Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850

 

Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board

 

(b)          Denial of Claims. In the event that any claim for benefits is
denied in whole or in part, the Plan Administrator must provide the claimant
with written or electronic notice of the denial of the claim, and of the
claimant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the claimant and will include
the following:

 

(i)          the specific reason or reasons for the denial;

 

(ii)         references to the specific Plan provisions upon which the denial is
based;

 

(iii)        a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv)        an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 9(d) below.

 

 8 

 

 

This notice of denial will be given to the claimant within ninety (90) days
after the Plan Administrator receives the claim, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the claim. If an extension of time
for processing is required, written notice of the extension will be furnished to
the claimant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the claim.

 

(c)          Request for a Review. Any person (or that person’s authorized
representative) for whom a claim for benefits is denied, in whole or in part,
may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the claim is denied. A request for a
review shall be in writing and shall be addressed to:

 

Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850

 

Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the claimant feels
are pertinent. The claimant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the claimant to
submit) written comments, documents, records, and other information relating to
his or her claim. The claimant (or his or her representative) shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the claimant (or his or her representative) relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)          Decision on Review. The Plan Administrator will act on each request
for review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the claimant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the claimant. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. In the event that the Plan Administrator confirms the
denial of the claimant for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

 

(i)          the specific reason or reasons for the denial;

 

(ii)         references to the specific Plan provisions upon which the denial is
based;

 

 9 

 

 

(iii)        a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim; and

 

(iv)        a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)          Rules and Procedures. The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require a claimant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the claimant’s own expense.

 

(f)          Exhaustion of Remedies. No legal action for benefits under the Plan
may be brought until the claimant (i) has submitted a written claim for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the claim is denied, (iii) has filed a
written request for a review of the claim in accordance with the appeal
procedure described in Section 9(c) above, and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to a Participant’s claim or appeal within
the relevant time limits specified in this Section 9, the Participant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.

 

Section 10.          Basis of Payments To And From Plan.

 

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

Section 11.          Other Plan Information.

 

(a)          Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 22-2816046. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 550.

 

(b)          Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.

 

(c)          Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:

 

Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850

 

Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board

 

 10 

 

 

(d)          Plan Sponsor and Administrator. The “Plan Sponsor” is the Company
and the “Plan Administrator” of the Plan is the Compensation Committee of the
Board, or its designee. Any correspondence should be directed to:

 

Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850

 

Attn: Vice President of Human Resources, the Chief Executive Officer, or the
Chairman of the Compensation Committee of the Board

 

The Plan Sponsor’s and Plan Administrator’s telephone number is [Telephone
Number]. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

 

Section 12.         Statement Of ERISA Rights.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Novavax,
Inc.) are entitled to certain rights and protections under ERISA. If you are an
Eligible Employee, you are considered a participant in the Plan and, under
ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)          Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series) filed by the Plan, if
required, with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(b)          Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if required, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and

 

(c)          Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

 11 

 

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan (note: the Plan currently is not subject to the requirement of
filing such an annual report) and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

 

If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

Section 13.         Execution.

 

To record the adoption of this Plan, as amended/and restated, effective as of
June 15, 2011, Novavax, Inc. has caused its duly authorized officer to execute
the same this 16th day of June, 2011.

 



  Novavax, Inc.       By:    /s/ John A. Herrmann III   Title:  Corporate
Secretary



 

 12 

 

 

EXHIBIT A

 

Under the Novavax, Inc.

 

Change In Control Severance Benefit Plan

 

The benefits payable under this Plan to an Eligible Employee who qualifies for
benefits under the terms of the Plan are as follows:

 

1.          All Accrued Compensation and the Bonus Amount payable no later than
60 days after the later of the Termination Date or the effective date of the
Change of Control.

 

2.          In a single payment, an amount in cash not to exceed twenty-four
(24) months of such Eligible Employee’s Pay, payable no later than 60 days after
the later of the Termination Date or the effective date of the Change in
Control.

 

3.          For a period not to exceed twenty-four (24) months (the
“Continuation Period”), as determined by the Company, the Company shall, at its
expense, continue on behalf of the Eligible Employee and the Employee’s
dependents and beneficiaries the following insurance benefits: any medical,
dental, vision and hospitalization benefits provided to the Eligible Employee
immediately prior to the Termination Date; provided, however, that the Company’s
obligation to provide continuation coverage shall arise under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and shall apply only if the
Eligible Employee timely elects COBRA coverage and the Eligible Employee and his
or her dependents are otherwise eligible for benefits under COBRA. Accordingly,
in the case of an Eligible Employee whose Termination Date precedes the
effective date of the Change in Control and who did not timely elect COBRA
coverage prior to becoming eligible for benefits under this Plan, no
reimbursements or payments for health care continuation will be made by the
Company under this Section (unless such Eligible Employee has received COBRA
benefits following their Termination Date, and/or is currently receiving those
benefits at the time of a Change in Control, in which case the Company will
reimburse any past COBRA premium costs and will pay for future coverage) in
accordance with the terms of this Section for the period specified above.

 

The coverage and benefits (including deductibles and costs) provided hereunder
during the Continuation Period shall be no less favorable to the Eligible
Employee and the Employee’s dependents and beneficiaries, than the coverage and
benefits made available immediately prior to the Termination Date. The Company’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that the Eligible Employee obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Eligible Employee
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans are no less favorable to the Employee than the coverages and
benefits required to be provided hereunder.

 

 1 

 

 

4.          With respect to any stock option held by an Eligible Employee that
is outstanding under any Company stock option or equity incentive plan at the
time the Employee becomes eligible for benefits under this Plan (either at the
Termination Date or upon the Change in Control if termination has already
occurred), the Company agrees that, at the time of the Termination Date or
Change in Control, as applicable the Eligible Employee shall be given a period
equal to his or her Severance Benefit Period (except as noted below) following
his or her Termination Date in which to exercise the options to the extent such
options are otherwise vested and exercisable as of the Termination Date under
the terms of the applicable stock option agreement(s) and plan(s), but provided
that no exercise may occur later than the expiration date of the option as set
forth is the applicable option agreement or plan. Notwithstanding the above,
this Section 4 shall not apply to stock options that have expired (including
after any post-termination exercise period) at the time an Eligible Employee
becomes eligible for benefits under the Plan. The foregoing agreement shall not
apply to any stock options that already have a one year or greater
post-termination exercise period. The Eligible Employee acknowledges that, by
agreeing to an offer to extend the exercise period in this manner, his or her
stock options may be converted from an incentive stock option into a
non-statutory stock option.

 

5.          This Section 5 applies only to stock options issued to an Eligible
Employee under any Company stock option or equity incentive plan after December
31, 2008 (“New Option Grants”). With respect to any New Option Grants that are
outstanding at the time an Eligible Employee becomes eligible for benefits under
this Plan, the vesting and exercisability of such New Option Grants shall be
accelerated in full, and the Option shall be considered 100% vested, as of the
date the Eligible Employee becomes entitled to benefits hereunder. This
provision shall not apply to any stock option that contains a more favorable
vesting provision under the applicable stock option agreement or any
individually negotiated agreement (such as 100% “single trigger” vesting upon a
Change in Control). It is possible that an Eligible Employee may terminate
employment, and his or her stock options may have expired (without being
exercised) before a subsequent Change in Control transaction (although the
Employee may still be entitled to benefits under this Plan in that instance). In
that case, no accelerated vesting shall occur under this provision as to an
already expired stock option.

 

6.          The Eligible Employees are:

 

Title   Name   Severance Benefit Period CEO and President       24 months Senior
Vice Presidents       12 months Vice Presidents       12 months

 

 2 

 

 

